department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person contact’s identification_number telephone number employer_identification_number legend x dear this is in response to your ruling_request for advance approval of your employer-related internal_revenue_code code and scholarship grants under sec_4945 of the revproc_76_47 1976_2_cb_670 facts you are exempt from federal_income_tax under sec_501 of the code and are classified as a private_foundation under sec_509 your scholarship grant program is designed to provide scholarships to individual students and gives preference to employees and their families of your corporate trustee and any affiliated companies academic scores on nationally recognized college entrance examinations and academic records are the basis for your scholarships your trustee shall annually designate a selection committee whose members may not be connected with or employed by your trustee aside from being on the selection committee who shall annually determine the beneficiaries on whose behalf scholarships may be awarded to one or more institutions described below the institution shall be a college or university created or or the district of columbia which is organized in the united_states any state or territory organized and operated exclusively for educational_purposes which is accredited by a nationally recognized accreditation agency which normally maintains a regular faculty and curriculum and has a regularly organized body of students in attendance at the place where the educational activities are carried on and to which contributions are deductible under sec_170 of the code the selection committee shall consist of guidance counselors from each of the three high schools located in x who otherwise meet the requirements of the guidelines funds will be paid directly to the grantees’ educational institutions and adequate_records of applications and grantees will be kept you represent that no grants will be made to disqualified persons under sec_4946 or to members or relatives of the selection committee you have represented that your employer-related scholarship grant-making procedures will of the guidelines for employer-related programs as described in all be conducted within revproc_76_47 discussed below ruling requested you have requested advance approval under sec_4945 of the code of the procedures proposed to be employed by you in making scholarship grants to individuals law sec_4945 of the code imposes an excise_tax on a private foundation's making of any taxable_expenditure as defined in pertinent part by sec_4945 and sec_4945 sec_4945 of the code provides that a taxable_expenditure includes an amount_paid by a private_foundation as a grant to an individual for study or other similar purposes by such individual unless the grant meets the requirements under sec_4945 sec_4945 of the code provides that a taxable_expenditure under sec_4945 does not include any grant to an individual for study if the grant is made under a procedure approved in advance constitutes a scholarship under sec_117 of the code as in effect on the day before the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 sec_53_4945-4 of the foundation and similar excise_taxes regulations regulations requires that grantees under sec_4945 of the code must be selected on an objective and non-discriminatory basis the group of eligible grantees must be broad enough to enable the giving of the grants to achieve an exempt_purpose the criteria for selection of grantees must be related to the exempt_purpose of the grant the persons selecting the grantees must not be in a position to derive a private benefit directly or indirectly if certain potential grantees are selected over others sec_53_4945-4 of the regulations provides that at least once per year the private_foundation must obtain a report verified by the educational_institution on the grantee’s progress for each academic period sec_53_4945-4 of the regulations provides that if grantee reports submitted or other information including failure to submit reports indicate that any part of a grant is not being used for purposes of the grant the grantor foundation is under a duty to investigate and while conducting its investigation must withhold further payments the grantor foundation’s reasonable steps to recover misused grant funds must include legal action where appropriate unless legal action would not in all probability result in satisfaction of execution on the judgment sec_53_4945-4 of the regulations provides that the duty to supervise under sec_53_4945-4 and the duty to investigate under sec_53_4945-4 can also be met if the grantor pays the scholarship grant under sec_4945 of the code to the grantee's educational_institution which agrees to use the grant funds only if the grantee is enrolled at such educational_institution and the grantee’s standing is consistent with the purposes and conditions of the grant sec_53_4945-4 of the regulations provides that the grantor private_foundation must retain adequate_records on all of its grants to individuals for study or similar purposes under sec_4945 of the code such records include all information the foundation secures to evaluate the qualifications of potential grantees identification of all grantees including any relationship of a grantee to the grantor foundation sufficient to determine if such grantee is a disqualified_person under sec_4946 specification of the amount and purpose of each grant and the follow-up information which the grantor obtains from the grantees under sec_53_4945-4 and sec_53_4945-4 of the regulations cited above sec_53_4945-4 of the regulations provides that if by the 45th day after a request for approval of grant procedures has been properly submitted to the internal_revenue_service the private_foundation has not been notified that its grant-making procedures are not acceptable its grant-making procedures shall be considered as approved from the date of submission of its request for approval until receipt of actual notice from the internal_revenue_service that such procedures do not meet the requirements of sec_4945 of the code revproc_76_47 1976_2_cb_670 provides guidelines for determining whether a grant made by a private_foundation under an employer-related grant program to an employee or to a child of an employee of the particular employer is a scholarship under sec_117 and sec_4945 of the code rather than a form of compensation an employment incentive or an this revenue_procedure sets forth eight guidelines to ensure that a employee fringe benefit private foundation's employer-related scholarship program for children of employees of a company is operated in accordance with sec_4945 and sec_117 of the code the scholarship program must not be used to serve the employer or the private_foundation as an employment or recruitment inducement grant recipients must be selected by persons who are totally independent except for participation on the selection committee of the private_foundation its organizer and the employer concerned the number of grantees may not be increased from the number recommended by the selection committee eligible applicants to be considered by the independent selection committee must be persons who meet the standards for the grants and who can reasonably be expected to use the grant if selected a grant cannot be conditioned on any more than three years of employment eligibility for grantees must be selected by objective standards unrelated to the employer's business renewal of a grant must not be denied because any person is no longer employed with the employer grantees must not be limited to courses that serve to benefit the employer or the foundation the grants must be consistent with enabling the recipients to obtain an education in their individual capacities solely for their personal benefit and must not include any understandings suggesting that the studies are for the benefit of any purpose of the employer or foundation under the percentage tests for grants to children of employees the annual number of grants must not exceed percent of the number of employees' children who were eligible were applicants for such grants and were considered by the selection committee in that year alternatively the annual number of grants must not exceed percent of the number of employees’ children who can be shown to be eligible for such grants in that year whether or not they submitted an application_for purposes of these percentage tests renewals of grants awarded in prior a years are not considered in determining the number of grants awarded in current_year compliance with the percentage tests must be the aggregate with respect to any other scholarship programs made available by the employer or foundation to the same eligible individuals in analysis based on your amendment and restatement of trust your guidelines and the facts you have represented your employer-related scholarship grant program satisfies the requirements of revproc_76_47 and sec_4945 of the code accordance with revproc_76_47 sections dollar_figure and will not be used to serve the purposes of the employer or the grantor private_foundation and existing scholarships will be unaffected by whether any employee continues to be employed with the employer your grant program in your selection committee will be unrelated to and independent of the employer it will select eligible applicants on an objective and nondiscriminatory basis and it will investigate and ensure that grants are being used for the purposes of the grants and will take reasonable steps to recover misused scholarship grants this is the requirements of revproc_76_47 sections dollar_figure and and sec_53_4945-4 and sec_53_4945-4 of the regulations in conformance with as provided in sec_53_4945-4 of the regulations you will pay grants directly to the educational_institution described in sec_170 of the code to defray a grantee’s eligible expenses only if the grantee is enrolled at such institution and the grantee’s standing is consistent with the purposes and conditions of the grant the scholarship grants you pay in accordance with these procedures after the date of your request for approval will not be taxable_expenditures within the meaning of sec_4945 conclusion your procedures in awarding scholarship grants which are subject_to sec_117 of the code and are to be used at an educational_institution described in sec_170 comply with sec_4945 of the code and therefore scholarships granted according to your procedures after the date of your request for approval will not be taxable_expenditures within the meaning of sec_4945 and will be eligible for the exclusion from income under sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be made to your organization's creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code this approval of your grant-making procedures is a one-time approval of your system of standards and procedures for selecting recipients of grants that meets the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in this request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this ruling will be made available for public inspection under sec_6110 of the code after for details see enclosed notice a copy of this ruling with deletions which we intend to make if you disagree with our proposed certain deletions of identifying information are made notice of intention to disclose available for public inspection is attached to notice deletions you should follow the instructions in notice because this ruling letter could help to resolve any questions about your status please keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely enclosure notice ronald j shoemaker manager exempt_organizations technical group
